                Case 4:19-cv-03768-HSG Document 108 Filed 01/15/21 Page 1 of 2




1    Annick M. Persinger (CA Bar No. 272996)                Michael Louis Kelly (CA Bar No. 82063)
     TYCKO & ZAVAREEI LLP                                   Behram V. Parekh (CA Bar No. 180361)
2    10880 Wilshire Blvd., Suite 1101                       Joshua A. Fields (CA Bar No. 242938)
     Los Angeles, CA 90024                                  KIRTLAND & PACKARD LLP
3    (510) 254-6808                                         1638 South Pacific Coast Highway
     apersinger@tzlegal.com                                 Redondo Beach, CA 90277
4                                                           Tel: (310) 536-1000 / Fax: (310) 536-1001
     Mallory Morales (CA Bar No. 324094)                    mlk@kirtlandpackard.com
5    TYCKO & ZAVAREEI LLP                                   bvp@kirtlandpackard.com
     1970 Broadway Suite 1070                               jf@kirtlandpackard.com
6    Oakland, CA 94612
     (510) 254-6808                                         Andrew John Shamis*
7    mmorales@tzlegal.com                                   SHAMIS & GENTILE, P.A.
                                                            14 NE 1st Ave, Ste 1205
8    Edmund A. Normand*                                     Miami, FL 33132
     Jacob L. Phillips*                                     (305) 479-2299
9    NORMAND PLLC                                           ashamis@shamisgentile.com
     3165 McCrory Place, Ste. 175
10   Orlando, FL 32803                                      Scott Edelsberg (CA Bar No. 330990)
     Telephone: (407) 603-6031                              EDELSBERG LAW, PA
11   service@ednormand.com                                  20900 NE 30th Ave., Suite 417
     ed@ednormand.com                                       Aventura, FL 33180
12   jacob@normandpllc.com                                  Telephone: (305) 975-3320
                                                            scott@edelsberglaw.com
13
     *Appearing Pro Hac Vice
14   Counsel for Plaintiffs and the Proposed Classes

15
                                         UNITED STATES DISTRICT COURT
16
                                       NORTHERN DISTRICT OF CALIFORNIA
17
                                                  OAKLAND DIVISION
18
                                                            CASE NO. 4:19-cv-03768-HSG
19
                                                            Hon. Haywood S. Gilliam, Jr.
20    In Re GEICO General Insurance Company
                                                            ORDER GRANTING PLAINTIFFS’
21                                                          MOTION TO AMEND/CORRECT
22

23

24

25

26

27

28
      ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND/CORRECT
      Case No. 4:19-cv-03768-HSG
              Case 4:19-cv-03768-HSG Document 108 Filed 01/15/21 Page 2 of 2




1           Having considered Plaintiffs’ Motion to Amend/Correct Plaintiffs’ Reply in Support of Class

2    Certification, that Plaintiffs brought per the Parties’ agreement, this Court hereby GRANTS the Motion.

3

4

5    IT IS SO ORDERED.

6
     Dated: 1/15/2021                             __________________________
7
                                                  HON. HAYWOOD S. GILLIAM, JR.
8
                                                  UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND/CORRECT
     Case No. 4:19-cv-03768-HSG
                                        1
